Case: 19-13786   Date Filed: 06/01/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13786
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00154-SDM-AAS-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


CRISTIAN ANDRES IBARGUEN RIASCO,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 1, 2020)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-13786     Date Filed: 06/01/2020   Page: 2 of 2



      Joseph Johnson, appointed counsel for Cristian Andres Ibarguen Riasco in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ibarguen Riasco’s conviction and sentence

are AFFIRMED.




                                         2